The opinion of the court was delivered by
Fort, J.
The record of conviction sent up in this case, even as amended, is utterly devoid of any legal force.
This is the record:
“record.
“The Mayor and Aldermen of Jersey City v. Christopher Neihaus. Violation city ordinance. October 20th, 1900. “Witnesses, Officer Rooney, Sergeapt Snow, Officer Graf; defence, Christopher Neihaus, guilty, $25 fine.
“This is to certify that the foregoing is a true copy of the record in the above case.
“Witness my hand and seal this nineteenth day of November, A. D. 1900.
“James J. Murphy, [seal.]
“Judge of Second Criminal Court of Jersey City. “Attest:
“James P. Norton,

“Clerk:’

*555This is clearly bad, even under the statutes, which very much simplify the requirements to be set out in a conviction in the police courts of cities of the first class. Gen. Stat., p. 2497, § 97.
Under the common law rule as to such convictions it is, of course, worse.
It would be quite within the record to characterize such a conviction as indefensible, and one not to be expected from a police magistrate in cities of the first class. It seems utterly without excuse. Salter v. Bayonne, 30 Vroom 128; Preusser v. Cass, 25 Id. 532; Elizabeth v. Central Railroad Co., post p. 568.
The conviction is set aside.